 



Exhibit 10.5
SFSB, INC.
SLAVIE FEDERAL SAVINGS BANK
Director Compensation Policy
     This Director Compensation Policy (the “Director Compensation Policy”) sets
forth the policies of SFSB, Inc. (the “Company”) and Slavie Federal Savings Bank
(the “Bank”), pertaining to the remuneration which the Company and the Bank
shall pay to members (“Directors”) of their respective Boards of Directors.
1. Remuneration for Officers and Employees. All Directors, including Directors
who are officers or employees of the Company or the Bank are entitled to
remuneration for serving as a Director.
2. Cash Compensation for Meetings. Slavie Federal Savings Bank shall pay each
director, including the employee directors (currently, Messrs. Logan and
Wagner), $700 for each regular meeting and the annual meeting, $75 for each
quarterly meeting and an amount determined by the board of directors for special
meetings. All directors are also eligible for an annual bonus, which shall be
awarded at the discretion of the board of directors. In addition, each
non-employee director shall be paid $200 for the first hour of each committee
meeting attended, and $50 for each additional half-hour with a $700 maximum fee
per committee meeting. Members of the loan committee shall also receive a
monthly fee of $50. Directors shall be paid for two excused absences from board
and committee meetings. Directors shall only be paid for additional absences if
the absence is for a medical reason.
3. Special Cash Compensation. The Board of Directors or the compensation
committee of the Board of Directors of Slavie Federal Savings Bank may authorize
discretionary payments to one or more Directors or the entire Board of Directors
as a result of outstanding service.
4. Equity Compensation. The Board of Directors or the appropriate committee of
the Board of Directors of the Company or the Bank may authorize payments to one
or more Directors or the entire Board of Directors as a result of their service
in the form of equity securities of the Company.
5. Expense Reimbursements. All Directors of the Company and Slavie Federal
Savings Bank are entitled to reimbursement for reasonable expenses incurred on
behalf of the Company and Slavie Federal Savings Bank.
6. Compensation to Secretary. The Secretary of Slavie Federal Savings Bank, in
addition to any fees such person may receive as a director, shall be compensated
$150.00 for each regular, annual and special board meeting attended and $75.00
for each quarterly meeting.
7. Compensation to Directors of SFSB, Inc. Unless and until the Company becomes
actively involved in additional businesses other than owning all the capital
stock of Slavie Federal Savings Bank, no separate compensation will be paid to
the directors of the Company in addition to that paid to them by Slavie Federal
Savings Bank in their capacities as directors of Slavie Federal Savings Bank.
The Company may determine in the future that such separate compensation is
appropriate.
7. Amendment or Termination. This Director Compensation Policy may be amended,
altered or terminated at the election of the Board of Directors of the Company
in its absolute discretion.
8. Effective Date. This Director Compensation Policy was adopted by the Board of
Directors of the Company and the Bank on February 7, 2005 and was amended on
August 1, 2005.

